DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: READING DEVICE FOR THE VISUALLY IMPAIRED HAVING A FLAT TRANSPARENT PLATEN FOR READING MATERIAL WHEN PIVOTED AT AN ANGLE AND FOLDED FLAT WITH THE BASE AND SUPPORT ELEMENT TO HAVE A COMPACT DESIGN.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, ll. 4: the phrase “the platen” is suggested to be changed to -- the flat and transparent platen --.  This would have to be applied to the different iterations of this phrase in claims 2, 3, 5-8.  Instead of the above change, another change suggested is modifying the initial limitation to -- a platen that is flat and transparent for reading material – in order to keep the other mentions of “the platen” unchanged.  Claims 2-20 are objected based on their dependency.
  Claim 8, ll. 2: the phrase “the cover” is suggested to be changed to -- the flat cover --.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image recording device, processing device speech output device in claims 1, 9, 11-13 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-10, 12, 13 and 17 is/are rejected under 35 U.S.C. 102(a1 and/or a2) as being anticipated by Lichtfuss (US Pub 2002/0080255).

Amendments to the Claims:  
This listing of claims will replace all prior versions, and listings, of claims in the application:  
Listing of Claims:  

Re claim 1: (Currently Amended) Lichtfuss teaches a reading device, comprising: 
a flat and transparent platen for reading material (e.g. a platen is flat and contains clear glass used to hold paper for scanning, which is taught in ¶ [27].), 

[0027] FIG. 2 illustrates the digital picture frame device 10 with the lid 30 in its open position. As can be seen from FIG. 2, an image acquisition device 60 may be located beneath the lid 


    PNG
    media_image1.png
    801
    455
    media_image1.png
    Greyscale


an image-recording device (interpretation: an image recording device (2) in the form of a camera for acquiring through the platen a text and/or an image of at least a part of the reading material, which is disclosed on page 9.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) for acquiring through the platen a text and/or an image of at least one portion of the reading material (e.g. the image acquisition device includes a scan head that is used to image or scan a document, which is taught in ¶ [28].), and 

[0028] Image acquisition device 60 may include a scan head 64 which is movable beneath the platen 62 in the directions indicated by the arrows 66, 68. Image acquisition device 60 may be a conventional optical scanner as is well known in the art for producing machine-readable data which is representative of the image of an object, e.g. a photograph or a page of printed text. More specifically, image acquisition device 60 may be a 

a support element that is pivotable relative to the platen about a pivot axis is assigned to the platen (e.g. the support member is attached to the rear surface of the platen area and has a hinge that pivots the support member, which is taught in ¶ [24].), 

[0024] A support member 14 may be hingedly attached to the rear surface, not shown, of the digital picture frame device 10. Support member 14 may be provided in order to allow the digital picture frame device to be positioned in an upright manner on a support surface, e.g., a table, in a conventional manner. Support member 14 may be hingedly attached to back of the frame such that it can be folded relatively flat against the back of the frame. In this manner, the digital picture frame device 10 may be hung on a wall as an alternative to being positioned on a support surface as described above.

wherein the support element is pivotable into an operating position inclined at a defined angle to a vertical direction to position the platen (e.g. the support member can be pivoted into an operating position that inclines the support member at an angle in comparison to a vertical direction in order to position the platen for vertical scanning, which is taught in ¶ [24] above.), and 
wherein the support element is also pivotable into a transportation or rest position whereby the platen and the support element substantially lie against each other (e.g. 

Re claim 7: The teachings of Lichtfuss is applied to claim 1 disclosed above.
Lichtfuss teaches the reading device according to, Claim 1, wherein the platen is assigned a flat cover (e.g. the lid (30) is considered as a flat cover for the platen, which is taught in ¶ [27].).  

[0027] FIG. 2 illustrates the digital picture frame device 10 with the lid 30 in its open position. As can be seen from FIG. 2, an image acquisition device 60 may be located beneath the lid 30. A platen 62 may overlie the image acquisition device 60 as shown. Platen 62 may, for example, be formed from a sheet of clear glass or other clear material.

Re claim 8: The teachings of Lichtfuss is applied to claim 1 disclosed above.
Lichtfuss teaches the reading device according to Claim 7, wherein the cover is pivotable relative to the platen (e.g. the cover is pivotable relative to the platen in order to enclose the scanner area, which is ¶ [22].).

[0022] FIGS. 1 and 2 illustrate a digital picture frame device 10. Digital picture frame device 10 may include an outer frame 12. A lid 30 may, for example, be hingedly attached to the outer frame 12 such that the lid 30 is moveable from a closed position, as illustrated in FIG. 1, and an open position, as illustrated in FIG. 2. A display device 32 may be housed on the lid 30 such that the display device is readily visible from the exterior of the digital picture frame device 10 when the lid 30 is in the closed position. Display device 32 may, for example be a conventional LCD type display. A switch 56, FIG. 3, may be provided in order to sense when the lid 30 is in its open 

Re claim 9: The teachings of Lichtfuss is applied to claim 1 disclosed above.
Lichtfuss teaches the reading device according to, Claim 1, wherein the reading device has a processing device (interpretation: the reading device can have a processing device for processing the text and/or image acquired by way of the image recording device.  Such a processing device may take the form of a computing unit assigned to the support element or the base element or integrated into the support element or into the base element, which is disclosed on page 5.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to process the text and/or image acquired by way of the image-recording device (e.g. the invention contains a CPU that receives information form the image acquisition device to process the image data to form an image, which is taught by ¶ [37].).  

[0037] When the scan is initiated, the scan head 64 may begin moving in the direction 66, FIG. 2, and acquiring data corresponding to line images of the object being scanned in a conventional manner. This data is transmitted to the central processing unit 70 via the data input path 72, FIG. 3. After the entire object has been scanned, the scan head 64 may move in the direction 68, FIG. 2, to return to its initial position and the central processing unit 70 may assemble all of the line image data into a data set representative of an image of the entire object and may be stored in the main memory 80. This complete data set may then be transmitted to the display memory 34, via the output connection path 98, and then to the display device 32, via the output connection path 99, thus causing the display device 32 to display the scanned image of the object.


Lichtfuss teaches the reading device according to Claim 9, wherein the reading device further comprises a display device, configured to display the text and/or image processed by way of the processing device (e.g. the display is used to show the image of the scanned image acquired by the image acquisition device, which is taught by ¶ [34].).  

[0034] The digital picture frame device 10 described herein, however, overcomes this problem by providing an image acquisition device integrally formed in the digital picture frame device. Accordingly, using the digital picture frame device 10 described herein, if a user desires to display an image of an object, such as a photograph, the photograph can be scanned with the image acquisition device 60 and then immediately displayed on the display device 32 of the digital picture frame device 10 without the need for a separate image acquisition device.


Re claim 12: The teachings of Lichtfuss is applied to claim 1 disclosed above.
Lichtfuss teaches the reading device according to, Claim 1, wherein the image-recording device has an interface for connecting a processing device for processing the text and/or image acquired by the image-recording device and/or a display device for displaying the text and/or image processed by the processing device and/or a speech output device for audio output of the text and/or image processed by the processing device and/or a refreshable Braille display for outputting as Braille the text and/or image processed by the processing device (e.g. the display is used to show the image of the 

Re claim 13: The teachings of Lichtfuss is applied to claim 1 disclosed above.
Lichtfuss teaches the reading device according to Claim 1, wherein the image-recording device is assigned to the support element, a base element or a processing device, or is coupled to the support element, the base element, or the processing device (e.g. the scanning device is coupled to the CPU, which is seen in figure 3 and taught in ¶ [37] above.).

Re claim 17: The teachings of Lichtfuss is applied to claim 1 disclosed above.
Lichtfuss teaches the reading device according to Claim 10, wherein the display device is realized as a common component with a cover (e.g. the cover contains a display device that covers the platen, which is taught in ¶ [22] and [23].).

[0022] FIGS. 1 and 2 illustrate a digital picture frame device 10. Digital picture frame device 10 may include an outer frame 12. A lid 30 may, for example, be hingedly attached to the outer frame 12 such that the lid 30 is moveable from a closed position, as illustrated in FIG. 1, and an open position, as illustrated in FIG. 2. A display device 32 may be housed on the lid 30 such that the display device is readily visible from the exterior of the digital picture frame device 10 when the lid 30 is in the closed position. Display device 32 may, for example be a conventional LCD type display. A switch 56, FIG. 3, may be provided in order to sense when the lid 30 is in its open position (FIG. 2) and when the lid 30 is in its closed position (FIG. 1).

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 14-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichtfuss in view of Nee (US Pub 6661539).

Re claim 2: The teachings of Lichtfuss is applied to claim 1 disclosed above.

However, this is well known in the art as evidenced by Nee.  Similar to the primary reference, Nee discloses a rotatable platen that can be used to hold a sheet for scanning (same field of endeavor or reasonably pertinent to the problem).    
Nee teaches wherein the pivot axis is implemented, in or at an edge region of the platen (e.g. the platen or cover contains a pivot axis at the edge of the platen in order to allow movement in comparison to a base area and scanner, which is taught in col. 4, ll. 60-col. 5, ll. 3 and illustrated in figure 3.).

(8) Transparent intermediate layer 103 is a stiff, transparent material. Glass, transparent polycarbonate, or other suitable materials may be used. In the preferred embodiment, layers 102 and 103 are attached to a common hinge assembly and rotate on a common axis, although they could be attached to separate hinges. The transparent layer, for example, could be attached to a separate hinge at the end of cover 102 opposite hinge 105. Alternatively, the transparent layer could be attached to a separate hinge or pair of hinges near and alongside hinge 105, the separate hinge(s) accommodating thicker documents.


    PNG
    media_image2.png
    501
    365
    media_image2.png
    Greyscale


Therefore, in view of Nee, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the pivot axis is implemented, in or at an edge region of the platen, incorporated in the device of Lichtfuss, in order to have a platen or cover area that can be moved to an angle using a hinge or pivot, which can contribute to consuming less space (as stated in Nee col. 2, ll. 21-44).  

Re claim 3: The teachings of Lichtfuss is applied to claim 1 disclosed above.
However, Lichtfuss fails to specifically teach the features of the reading device according to Claim 1, wherein the support element or the platen is articulated pivotably on a base element.  

Nee teaches wherein the support element or the platen is articulated pivotably on a base element (e.g. the invention discloses the platen or cover having multiple points that are connected to a base in order to move in relation to the a pivot connected to the base, which is taught in col. 4, ll. 60-col. 5, ll. 3 above and illustrated in figure 3.).

Therefore, in view of Nee, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the support element or the platen is articulated pivotably on a base element, incorporated in the device of Lichtfuss, in order to have a platen or cover area that can be moved to an angle using a hinge or pivot connected to a base, which can contribute to consuming less space (as stated in Nee col. 2, ll. 21-44).  

Re claim 4: The teachings of Lichtfuss is applied to claim 1 disclosed above.
However, Lichtfuss fails to specifically teach the features of the reading device according to Claim 1, wherein the pivot axis is realized in or on a base element.  
However, this is well known in the art as evidenced by Nee.  Similar to the primary reference, Nee discloses a rotatable platen that can be used to hold a sheet for scanning (same field of endeavor or reasonably pertinent to the problem).    

Therefore, in view of Nee, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the pivot axis is realized in or on a base element, incorporated in the device of Lichtfuss, in order to have a platen or cover area that can be moved to an angle using a hinge or pivot connected to a base, which can contribute to consuming less space (as stated in Nee col. 2, ll. 21-44).  

Re claim 5: The teachings of Lichtfuss in view of Nee is applied to claim 4 disclosed above.
However, Lichtfuss fails to specifically teach the features of the reading device according to Claim 4, wherein the platen is pivotably mounted on the base element.  
However, this is well known in the art as evidenced by Nee.  Similar to the primary reference, Nee discloses a rotatable platen that can be used to hold a sheet for scanning (same field of endeavor or reasonably pertinent to the problem).    
Nee teaches wherein the platen is pivotably mounted on the base element (e.g. the cover or platen are connected by a movable pivot on a base where an image is scanned, which is taught in col. 4, ll. 60-col. 5, ll. 3 above and illustrated in figure 3.).
Therefore, in view of Nee, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the platen is pivotably mounted on the base element, incorporated in the device of Lichtfuss, in order to have a 

Re claim 6: The teachings of Lichtfuss in view of Nee is applied to claim 4 disclosed above.
Lichtfuss teaches the reading device according to Claim 4, wherein the platen has a contact region for the support element (e.g. the support member is attached to the back surface of the frame containing the platen area, which is taught in ¶ [24] above.).  

Re claim 14: The teachings of Lichtfuss is applied to claim 1 disclosed above.
However, Lichtfuss fails to specifically teach the features of the reading device according to Claim 1, wherein the reading device has at least one screening element, to prevent or reduce an incidence of extraneous light.  
However, this is well known in the art as evidenced by Nee.  Similar to the primary reference, Nee discloses a rotatable platen that can be used to hold a sheet for scanning (same field of endeavor or reasonably pertinent to the problem).    
Nee teaches wherein the reading device has at least one screening element, to prevent or reduce an incidence of extraneous light (e.g. the cover is opaque and is colored white.  The cover is considered a screen, and the description of opaque is defined as reducing light coming through, which is taught in col. 4, ll. 50-59.).

(7) Outer cover 102 is a stiff, opaque polymeric material. For consistent appearance, cover 102 may be of the same material as 

Therefore, in view of Nee, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the reading device has at least one screening element, to prevent or reduce an incidence of extraneous light, incorporated in the device of Lichtfuss, in order to have an outer cover of an opaque material similar to the frame, which can create a consistent appearance that reduces light being shined onto the platen (as stated in col. 4, ll. 50-59).  

Re claim 15: The teachings of Lichtfuss in view of Nee is applied to claim 14 disclosed above.
However, Lichtfuss fails to specifically teach the features of the reading device according to Claim 14, wherein the at least one screening element is assigned to a base element or the support element.  
However, this is well known in the art as evidenced by Nee.  Similar to the primary reference, Nee discloses a rotatable platen that can be used to hold a sheet for scanning (same field of endeavor or reasonably pertinent to the problem).    
Nee teaches wherein the at least one screening element is assigned to a base element or the support element (e.g. the cover is connected to a base element and can be considered as the support element.  Like the support element in the claims, the 
Therefore, in view of Nee, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the at least one screening element is assigned to a base element or the support element, incorporated in the device of Lichtfuss, in order to have a platen or cover area that can be moved to an angle using a hinge or pivot connected to a base, which can contribute to consuming less space (as stated in Nee col. 2, ll. 21-44).  

Re claim 16: The teachings of Lichtfuss in view of Nee is applied to claim 6 disclosed above.
Lichtfuss teaches the reading device according to Claim 6, wherein the contact region has a groove or a projection (e.g. the frame contains a contact region that connects with the support element.  The frame contains within a groove where the platen is placed, which is taught in ¶ [24] above.).  

Re claim 19: The teachings of Lichtfuss in view of Nee is applied to claim 14 disclosed above.
However, Lichtfuss fails to specifically teach the features of the reading device according to Claim 14, wherein the at least one screening element is a flap that prevents or reduces an incidence of extraneous light.  

Nee teaches wherein the at least one screening element is a flap that prevents or reduces an incidence of extraneous light (e.g. the cover is opaque and is colored white.  The cover is considered a screen, and the description of opaque is defined as reducing light coming through, which is taught in col. 4, ll. 50-59 above.  The cover is a flap that covers the scanning area.).

Therefore, in view of Nee, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the at least one screening element is a flap that prevents or reduces an incidence of extraneous light, incorporated in the device of Lichtfuss, in order to have an outer cover of an opaque material similar to the frame, which can create a consistent appearance that reduces light being shined onto the platen (as stated in col. 4, ll. 50-59).  

Re claim 20: he teachings of Lichtfuss in view of Nee is applied to claim 14 disclosed above.
Lichtfuss teaches the reading device according to Claim 15, wherein the at least one screening element is mounted pivotably on the base element or the support element (e.g. as seen in figure 2, the cover glass is used to cover the scanning area and is pivotably mounted on the base of the device, which is taught in ¶ [22] and [23] above.).   

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichtfuss in view of Nakayama (US Pub 2015/0116784).

Re claim 11: The teachings of Lichtfuss are applied to claim 9 disclosed above. 
However, Lichtfuss fails to specifically teach the features of the reading device according to Claim 9, wherein the reading device has a speech output device for audio output of the text and/or image processed by way of the processing device.  
However, this is well known in the art as evidenced by Nakayama.  Similar to the primary reference, Nakayama discloses scanning a page and communicating scanned data by a speech device (same field of endeavor or reasonably pertinent to the problem).    
Nakayama teaches wherein the reading device has a speech output device (interpretation: a speech output device can be assigned to the processing device or be integrated into the processing device and, for example, have a speaker or an interface for connecting a speaker, such as a headset.  By, assigning a speech output device to the reading device or integrating a speech output device into the reading device, a reading aloud device can be provided, which is disclosed on page 5.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) for audio output of the text and/or image processed by way of the processing device (e.g. the invention teaches optically reads an image, converts speech recognition code into text data and a speaker outputs the speech data, which is taught in ¶ [36] and [37].).

[0036] The speech recognition code detection unit 301 optically reads an image with a speech recognition code formed on a sheet by the image formation apparatus 100 as described above. The speech recognition code detection unit 301 optically reads the image thereby to detect the speech recognition code included in the image. The position where an image of the speech recognition code is formed in the sheet is not necessarily at the same position. However, a symbol is formed near the image of the speech recognition code in the sheet, and thus the user (visually impaired person) can determine the position of the image of the speech recognition code by touching. Thus, the user can easily read the speech recognition code by use of the speech recognition code reading apparatus 300 without depending on visual perception.

[0037] The speech data generation unit 302 converts (decodes) the speech recognition code detected by the speech recognition code detection unit 301 into text data. Further, the speech data generation unit 302 generates speech data from the text data. The speech data output unit 303 outputs speech via a speaker based on the speech data generated by the speech data generation unit 302.

Therefore, in view of Nakayama, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the reading device has a speech output device for audio output of the text and/or image processed by way of the processing device, incorporated in the device of Lichtfuss, as modified by Nee, in order to output text data via a speaker that was optically read, which allows reading the speech recognition code without depending on visual perception (as stated in Nakayama ¶ [36] and [37]).  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichtfuss in view of Laskaris (US Pub 2012/0192059).


However, Lichtfuss fails to specifically teach the features of the reading device according to Claim 9, wherein the reading device has a refreshable Braille display for outputting in Braille the text and/or image processed by way of the processing device.  
However, this is well known in the art as evidenced by Laskaris.  Similar to the primary reference, Laskaris discloses scanning a document and outputting the information on a Braille output device (same field of endeavor or reasonably pertinent to the problem).    
Laskaris teaches wherein the reading device has a refreshable Braille display for outputting in Braille the text and/or image processed by way of the processing device (e.g. the invention discloses scanning an electronic document, converting the electronic document and distributing these converted documents to a refreshable Braille display, which is taught in ¶ [13] and [14].  The image converted is processed by a processor taught in ¶ [33].).

[0013] One particular advantage provided by embodiments of the method and system to convert visually orientated objects to embedded text is that the accessibility of the contents of an electronic document is improved without unduly affecting the visual appearance of the original document. Another particular advantage provided by the embodiments is that the system and method to convert visually orientated objects to embedded text may be implemented manually by a user instead of using modules, then the converted document can be saved electronically to distribute to users of text to speech synthesizers and Braille output devices. This provides the simplicity of human intervention with the economy of computer implementation.
[0014] The conversion of the visually orientated objects to text may be effected using common industry-standard software including, but not limited to, word processor, page layout, desktop publishing or presentation software. In addition, the 

[0033] Referring to FIG. 2, a particular illustrative embodiment of a system to convert visually orientated objects to embedded text is depicted and generally designated 200. The system 200 includes a processor 204 that is communication with an input device 230, where a memory 206 of a server 202 may be adapted to store content of an electronic document 218. In a particular illustrative embodiment, the content of the electronic document 218 may include visually orientated objects. A scanning module 208 may be used to scan the at least one electronically stored document 218, an identification module 210 may be used to identify at least one visually orientated object within the document 218, an analysis module 212 may be used to analyze the at least one visually orientated object to generate a textual description of the at least one visually orientated object, and an insertion module 214 may be used to embed the textual description within the electronically stored document 218. In addition, the system 200 includes that a color of the textual description inserted within the electronic document may be the same background color of the electronic document 218 and visually undetectable but detectable by a text to speech synthesizer or Braille output device. The placement of the textual description inserted within the document 218 may be proximate to the at least one visually orientated object and a font size of the textual description is adjusted to minimize an impact to the aesthetics of the document 218. The converted document with the embedded textual description is electronically saved and may be distributed to users of text to speech synthesizers and Braille output devices. In addition, a synthesizer or Braille output device 240 may be in direct communication with the server 202, where the synthesizer or Braille output device is able to render the converted document with the embedded textual descriptions of the visually orientated objects and other text.

Therefore, in view of Laskaris, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the reading device .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yazawa discloses a support member for a platen area that is used for scanning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672